Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
Claims 1-21 are presented for examination.

Claim Objections
Claim 18 is objected to because of the following informalities: a portion of the claims is missing after the word “…computing environment further comprises:” .  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 10, 11-13, 16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellini et al., US Pub. No.20180287898.
As to claim 1, Bellini discloses a computer-implemented method for automated analysis of features in a computing environment, said method comprising:
automatically monitoring components of said computing environment and automatically performing a feature capacity utilization analysis of said components of said computing environment (identifying state information and resource utilization of the cloud service, see abstract, [0066] to [0068]));
provided said feature selection analysis determines that features of said components of said computing environment meet a predefined threshold, performing a resource capacity adjustment while said resource is in operating mode in said computing environment (automatic scaling function can be to automatically increase a bandwidth allocation, memory allocation, disk capacity, processor capacity, storage capacity, or other resource used by the cloud service, see [0066] to [0068]).

As to claim 3, Bellini discloses performing a feature capacity utilization analysis of said components of said computing environment further comprises: calculating a maximum capacity threshold value of said components of said computing environment (see [0056]). 

As to claim 4, Bellini discloses calculating a minimum capacity threshold value of said components of said computing environment (see [0056] to [0059]).

As to claim 9, Bellini discloses said scaling policy set upper and lower utilization threshold limits for said resource in order to determine when capacity availability of said resource must be increased or decreased (see [0056] to [0062]).

As to claim 10, Bellini discloses periodically repeating said automated analysis of said features in said computing environment to generate updated results of said automated analysis of said features of said components of said computing environment (see [0077] to [0080]).

As to claim 11, Bellini discloses providing said updated results of said automated analysis of said features of said components of said computing environment to a forecasting system (see [0076] to [0080]).

As to claim 12, Bellini discloses automatically providing said results for said automated analysis of said features of said components of said computing environment without requiring intervention by a system administrator (see [0078] to [0085]).

Claim 13 is rejected for the same reasons set forth in claim 1.

As to claim 16, Bellini discloses said automatically monitoring provides performance metrics of said resources to a forecast service to automatically continuously forecast resource requirements in said computing environment (see [0077] to [0082]).

As to claim 19, Bellini discloses a computer-implemented vertical scaling method, comprising: a configuration manager component and an on-line forecasting service component (identifying state information and resource utilization of the cloud service, see abstract, [0066] to [0068]));
a performance manager component and an automatic scaling component (automatic scaling function can be to automatically increase a bandwidth allocation, memory allocation, disk capacity, processor capacity, storage capacity, or other resource used by the cloud service, see [0066] to [0068]).

As to claim 20, Bellini discloses a periodically repeating forecast component for periodically repeating automated forecasted analysis of resource features in said computing environment to generate updated forecast of said automated analysis of said features of said components in said computing environment (see [0077] to [0082]).

As to claim 21, Bellini discloses the forecasting component forecasts component resources needs in real- time while the component resource is in operational mode (see [0077] to [0083]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 6, 7, 8, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bellini as in above and in view of Dasgupta et al., US Pat. No.8,756,610.
As to claim 2, Bellini teachings are still applied as in above.  However, Bellini does not specifically disclose performing a feature capacity utilization analysis of said components of said computing environment further comprises: performing a vertical scaling of said resource components of said computing environment.  However, Dasgupta discloses performing a feature capacity utilization analysis of said components of said computing environment further comprises: performing a vertical scaling of said resource components of said computing environment (using the vertical scaling process to make a change in application workload/capacity (see col.7 line 52 to col.8 line 46).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Dasgupta’s teachings into the computer system of Bellini to control the computer resource capacity because it would have implemented a new virtual machine having a resource allocation less than the generally equally configured resource allocation.

As to claims 5 and 6, Bellini teachings are still applied as in above.  However, Bellini does not specifically disclose performing automatic vertical scaling of said features of said components of said computing environment based on predefined resource utilization thresholds of said components of said computing environment and automatically configuring said resource while said resource is in operating mode in said computing environment.  However, Dasgupta discloses performing automatic vertical scaling of said features of said components of said computing environment based on predefined resource utilization thresholds of said components of said computing environment and automatically configuring said resource while said resource is in operating mode in said computing environment (using the vertical scaling process to make a change in application workload/capacity (see col.7 line 52 to col.8 line 46).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Dasgupta’s teachings into the computer system of Bellini to control the computer resource capacity because it would have implemented a new virtual machine having a resource allocation less than the generally equally configured resource allocation.
 
As to claims 7 and 8, Bellini teachings are still applied as in above.  However, Bellini does not specifically disclose automatically monitoring performance metrics of said resource to forecast future capacity requirements of said resource of said computing environment and setting a scaling policy for guiding capacity utilization analysis of said resource of said computing environment.  However, Dasgupta discloses automatically monitoring performance metrics of said resource to forecast future capacity requirements of said resource of said computing environment and setting a scaling policy for guiding capacity utilization analysis of said resource of said computing environment (using the vertical scaling process to make a change in application workload/capacity (see col.7 line 52 to col.8 line 46).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Dasgupta’s teachings into the computer system of Bellini to control the computer resource capacity because it would have implemented a new virtual machine having a resource allocation less than the generally equally configured resource allocation.

As to claims 14 and 15, Bellini teachings are still applied as in above.  However, Bellini does not specifically disclose performing a vertical scaling of said resources based on a forecast of resource utilization of said computing environment and automatically configuring said resource while said resource is in operating mode in said computing environment.  However, Dasgupta discloses performing a vertical scaling of said resources based on a forecast of resource utilization of said computing environment and automatically configuring said resource while said resource is in operating mode in said computing environment (using the vertical scaling process to make a change in application workload/capacity (see col.7 line 52 to col.8 line 46).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Dasgupta’s teachings into the computer system of Bellini to control the computer resource capacity because it would have implemented a new virtual machine having a resource allocation less than the generally equally configured resource allocation.

As to claims 17 and 18, Bellini teachings are still applied as in above.  However, Bellini does not the vertical scaling component periodically invokes forecast requests from the forecast service component for a predefined period of time during the operation of the resource in the computing environment and a configuration manager component that take inputs from users to generate an auto scale policy to be applied by the vertical scaling component, wherein the configuration manager component consults with auto scaling service to determine whether a resource can support a dynamic resources update while the resource is in operating mode in said computing environment. performing a matrix transformation process on said features of said components of said computing environment.  However, Dasgupta discloses the vertical scaling component periodically invokes forecast requests from the forecast service component for a predefined period of time during the operation of the resource in the computing environment and a configuration manager component that take inputs from users to generate an auto scale policy to be applied by the vertical scaling component, wherein the configuration manager component consults with auto scaling service to determine whether a resource can support a dynamic resources update while the resource is in operating mode in said computing environment. performing a matrix transformation process on said features of said components of said computing environment
 (using the vertical scaling process to make a change in application workload/capacity (see col.7 line 52 to col.8 line 46).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Dasgupta’s teachings into the computer system of Bellini to control the computer resource capacity because it would have implemented a new virtual machine having a resource allocation less than the generally equally configured resource allocation.

Conclusion
5.         Claims  1-21 are rejected.
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450




/KHANH Q DINH/Primary Examiner, Art Unit 2458